[Cite as State v. Winn, 2014-Ohio-3347.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                      :   APPEAL NO. C-130800
                                                        TRIAL NO. B-1305338-B
        Plaintiff-Appellee,                         :
                                                            O P I N I O N.
  vs.                                               :

SHANAE WINN,                                        :

    Defendant-Appellant.                            :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed and Cause Remanded

Date of Judgment Entry on Appeal: August 1, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,


Michael Trapp, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}     This is an appeal from a judgment entry of two convictions for burglary.

Shanae Winn claims that the court erred when it indicated on its judgment that she had

pleaded guilty to two counts of burglary in violation of R.C. 2911.12(A)(2). The record is

clear that Ms. Winn pleaded guilty to and was convicted of fourth-degree burglary in

violation of R.C. 2911.12(B), so we remand the case so that the trial court can correct its

judgment entry.

       {¶2}     Ms. Winn was indicted for two counts of second-degree burglary for her

part in driving her boyfriend to homes of two of his uncles so that he could break into

the homes and steal property. As a result of a plea bargain, Ms. Winn agreed to plead

guilty to amended charges that lowered the degree of the offenses to fourth-degree

burglary. During the plea hearing, the court acknowledged that Ms. Winn was pleading

guilty to two counts of fourth-degree burglary. The court reiterated its understanding

during the sentencing hearing, and sentenced Ms. Winn accordingly. But in both

hearings, while correctly stating that Ms. Winn was pleading to fourth-degree felonies,

the court referred to the statute sections to which Ms. Winn pleaded guilty as R.C.

2911.12(A)(2) rather than R.C. 2911.12(B). The judgment entry repeated the mistake,

incorrectly stating that Ms. Winn had pleaded guilty to two counts of “BURGLARY

(AMENDED) 2911-12A2/ORCN, F4.”

       {¶3}     In her sole assignment of error, Ms. Winn asserts that the court erred in

stating on the judgment entry that she had been convicted of burglary in violation of

R.C. 2911.12(A)(2). The state concedes the error. We conclude that the error is a clerical

one, correctible under Crim.R. 36. See State v. Lattimore, 1st Dist. Hamilton No. C-

010488, 2002-Ohio-723. We therefore sustain the assignment of error, and remand the




                                            2
                      OHIO FIRST DISTRICT COURT OF APPEALS



case for the trial court to correct the error in its judgment entry. The judgment of the

trial court is otherwise affirmed.

                                               Judgment affirmed and cause remanded.


H ILDEBRANDT , P.J., and F ISCHER , J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                           3